                  IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

MATTHEW SOLON,                           )
                                         )
             Plaintiff,                  )
                                         )         CIVIL ACTION FILE
v.                                       )
                                         )         NO. 1:19-cv-02467-JPB
JOSHUA A. HALE, MICHAEL                  )
O’BRIEN & MICHAEL HORTON,                )
individually,                            )
                                         )
             Defendants.                 )

                           NOTICE OF SETTLEMENT

      Plaintiff hereby notifies this Court that the parties have agreed to settle the

above-captioned matter. Upon final consummation of the settlement, the parties

will file a stipulation of dismissal with prejudice. As a result, Plaintiff requests

that Defendants’ pending motion for summary judgment (Doc. 51) not be ruled

upon because it will be moot once the settlement is consummated.

      Counsel for Defendants provided approval, via email, for this filing.

      Respectfully submitted, this 15th day of October, 2020.

/s/ Zack Greenamyre                          /s/ William J. Atkins
Zack Greenamyre                              William J. Atkins
Georgia Bar No. 293002                       Georgia Bar No. 027060
MITCHELL & SHAPIRO LLP                       EDMOND, LINDSAY & HOFFLER, LLP
3490 Piedmont Road, Suite 650                344 Woodward Avenue, SE
Atlanta, GA 30305                            Atlanta, GA 30312
404-812-4751                                 404-525-1090
zack@mitchellshapiro.com                     batkins@edmondfirm.com
 Attorney for Plaintiff                      Attorney for Plaintiff
                          CERTIFICATE OF SERVICE

      I hereby certify that I have this date served the foregoing NOTICE OF

SETTLEMENT by filing the same with the Clerk of the Court using the CM/ECF

system which will automatically send email notification of such filing to all parties

of record.

      This 15th day of October, 2020.

                                        /s/ Zack Greenamyre
                                        Zack Greenamyre
                                        Georgia Bar No. 293002




                                         -2-
